Title: To George Washington from Henry Knox, 22 January 1791
From: Knox, Henry
To: Washington, George

 

War Department, January 22d 1791

The Secretary of War to whom the President of the United States referred the consideration of various papers and information, relative to the frontiers of the United States.
Respectfully Reports:
That the frontiers from several causes are at present so critically circumstanced, as to claim an immediate consideration, and such arrangements, as may upon investigation be found indispensibly necessary for the preservation of good order, and the protection of the inhabitants exposed to the hostilities of certain indian tribes.
That in order to obtain a clear view of the existing circumstances of the frontiers, the following summary statement is submitted, and also that a judgment may be formed of the measures necessary to be adopted on the occasion.
That in the first place it may be proper to explain the relative situation of the Government of the United States, with the Choctaw, Chickasaw, and Cherokee nations of Indians. It will appear by the journals of the late Congress and the paper herewith submitted, marked A No. 1—that the United States did in November 1785, and in January 1786, form treaties with the Cherokee, Choctaw, and Chickasaw nations of Indians by which their boundaries were defined.
That the State of Georgia claimed the right of pre-emption to nearly all the lands belonging to the said indian nations.
That it will appear by the Act of Legislature of the said State passed the 21st day of December 1789, a copy of which is herewith submitted marked A No. 2. that the said Legislature has granted and sold to three private companies its said right of preemption to almost the whole of the lands of the Choctaws and Chickasaws, and part of the Cherokees, amounting in all to 15.500.000 acres.
That although the right of Georgia to the pre-emption of said lands should be admitted in its full extent, yet it is conceived, that should the said State, or any companies or persons claiming under it, attempt to extinguish the indian claims, unless authorised thereto by the United States, that the measure would be repugnant to the aforesaid treaties, to the Constitution of the

United States, and to the law regulating trade and intercourse with the indian tribes.
That the President of the United States, apprehensive that individuals belonging to said companies might from ignorance, or otherwise, pursue a line of conduct derogatory to the United States, caused the said treaties and the law to regulate trade and intercourse with the indian tribes to be published on the 25th day of August 1790, together with his proclamation requiring all persons to govern themselves accordingly.
But notwithstanding this warning, it appears from the information contained in A No. 3, that certain persons claiming under the said Companies are raising troops for the purpose of establishing, by force, one or more settlements on the lands belonging to the aforesaid indian nations.
The authority of the United States is thus set at defiance—their faith pledged to the said indians and their constitution and laws violated, and a general indian War excited on principles disgraceful to the Government.
But, there is another point of view in which this subject may be placed—It is said, the Spanish Officers stationed on the Mississippi, alarmed at the proposed settlements have decided to prevent them by force—Although the settlements should be made in opposition to the government of the United States, yet the interference of the Spaniards would start a new subject of discussion which merits some consideration.
Hence arises the following question—Is not the General Government bound, by the indispensible obligations of its own rights and dignity—by the principles of justice and good faith to the aforesaid indian nations—by the principles of humanity—as it respects the innocent inhabitants of the frontiers who may fall victims to an unjust indian war, to interpose its arm in an effectual manner to prevent the intended settlements?
That in the second place, the protection to be afforded the frontiers during the ensuing year, requires an immediate arrangement.
That it is to be apprehended the late expedition against the Miami indians will not be attended with such consequences as to constrain the said indians to sue for peace—But, on the contrary that their own opinion of their success, and the number of trophies they possess, will probably not only encourage them to

a continuance of hostilities, but may be the means of their obtaining considerable assistance from the neighbouring tribes. In addition to which they will probably receive all possible assistance in the power of certain malignant whites, who reside among them.
That it therefore appears from the examination of this subject, to be incumbent on the United States to prepare immediately for another expedition against the Wabash indians with such a decided force as to impress them strongly with the power of the United States.
That the objects of the expedition will in a considerable degree regulate the nature and number of troops to be employed.
That if the measure of establishing a strong fortification and garrison at the Miami village should be decided upon as proper and necessary, a considerable Encrease of the regular force for that and the other objects, mentioned in this report, would be requisite.
That a strong post and garrison at the said Miami village with proper subordinate posts of communication, have always been regarded as but little inferior to the possession of the post at Detroit. But, while there were existing hopes of obtaining the latter, it did not appear proper to incur the expence of an establishment at the former place. Those hopes however having vanished for the present, it seems to be a point of real importance to effect an establishment at the Miami Village.
That a post established at the said place as the consequence of a successful expedition, would curb and overawe not only the Wabash indians, but the Ottawas and Chippewas and all others who might be wavering and disposed to join in the War. The said post would more effectually cover the line of frontier along the Ohio, than by a post at any other place whatever.
That it would therefore of consequence afford more full security to the territory of the United States Northwest of the Ohio. In this point of view it would assist, in the reduction of the national debt, by holding out a security to people to purchase and settle the public lands. The purchasers of land from the Government will have a right of protection, and there will be no doubt of their claiming it forcibly.
The regular force upon the frontiers seems utterly inadequate for the essential purposes of the United States.
The frontiers, from the Northeast to the South West are

nearly inclosed by the possessions, garrisons, and claims of two formidable foreign nations, whose interests cannot entirely coincide with those of the United States.
Numerous indian tribes reside in the vicinity, whose hostilities are easily excited by their jealousy of the encroaching settlements and rapid population of the frontiers.
Bold and unprincipled Adventurers will arise, from time to time, who, in advancing their own schemes of avarice, or ambition, will be incessantly machinating against the public Peace and prosperity.
These several circumstances, and the distance from the seat of Government, require that a wise and vigorous system should be adopted and executed, as well to protect effectually the inhabitants of the frontiers, as to curb the licentious, and prevent the evils of anarchy, and prevent the usurpation of the public lands.
But, besides these considerations, it would appear from information, that the State of Georgia is desirous that more troops should be placed on its frontiers. There are at present three Companies in Georgia, and another is raising there. Those four companies amount to one quarter part of the establishment.
The paper marked B No. 1 will shew the number and stations of the troops at present in service, and the numbers wanting to complete the establishment of one thousand two hundred and sixteen non-commissioned Officers and privates.
If the intended settlements upon the Choctaw, Chickasaw, and Cherokee lands are to be effectually prevented and the Government enabled to place troops upon the Tenassee which would at once awe the Creeks, if turbulent, and thereby comply with the desires of Georgia, and prevent the projected settlement on the Muscle Shoals. And if an establishment should be made at the Miami Village, it would require that the establishment should be augmented so as to form a legionary corps of two thousand, one hundred and twenty eight, non-commissioned and privates.
If this augmentation should take place two modes present themselves by which the object could be effected, both of which, and estimates thereon, are contained in the paper marked B No. 2, the one amounting to 101.466 40/100 dollars and the other to 98.542 40/100 dollars.
The question which arises on this subject is,

Whether the objects proposed to be accomplished by the troops will fully compensate for the additional expence?
The United States have come into existence as a nation embarrassed with a frontier of immense extent, which is attended with all the peculiar circumstances before enumerated, and even with others which are obvious, but which are unnecessary to recite.
The population of the lands lying on the Western waters are increasing rapidly. The inhabitants request and demand protection—if it be not granted, seeds of disgust will be sown—sentiments of separate interests will arise out of their local situation, which will be cherished, either by insidious domestic or foreign emissaries.
It therefore appears to be an important branch of the administration of the General Government, to afford the frontiers all reasonable protection as well in their just rights as against their enemies—And at the same time it is essential to shew all lawless adventurers that notwithstanding the distance, government possess the power of preserving peace and good order on the frontiers. It is true economy to regulate events instead of being regulated by them.
But whether the regular establishment be encreased or not, it seems indispensible, that another expedition be made against the Wabash indians—Affairs cannot remain where they are. Winter imposes peace for the present, but unless the attention of the Indians are called to their own Country, they will upon the opening of the Spring, spread general desolation on the frontiers by their small parties.
That the said Wabash Indians amount to about eleven hundred warriors—to this number may perhaps be added of other more distant indians one thousand.
If this should be the case the Army for the Campaign ought to consist of three thousand well arranged troops, in order to be superior to all opposition, and to prevent the trouble and expence of being repeated.
That the reports herewith submitted, marked C No. 1 will exhibit the species of defensive protection permitted during the last year by the General Government—the system directed by the Executive of Virginia during the month of December 1790, and the plan of a regiment of Rangers proposed to be raised on

the frontiers to answer the same purpose, and an estimate of the expence thereof.
That in case the said plan of a regiment of rangers should be adopted the same would furnish five hundred non-commissioned and privates for the proposed expedition.
That the other force necessary to complete the number of three thousand might be raised under the term levies, to serve for the expedition, which it is presumed would not exceed four months.
That to induce the men to engage voluntarily for the said object it is respectfully suggested that it might be proper to appoint the best and most popular Officers in Kentucky and the frontier Counties to superior commands with delegated authority to appoint their subordinate officers—and the idea is also submitted how far a bounty of five dollars in money or clothing would be proper.
That the result therefore of the ideas suggested herein and in the report marked C No. 1. are,
First—That the situation of the frontiers requires an additional defensive protection, at least until offensive measures shall be put into operation. The plan of a regiment of rangers is therefore submitted.
Secondly—That the peculiar situation of the frontiers requires the augmentation of one regiment of regular troops to consist of nine hundred and twelve non-commissioned Officers and privates.
Thirdly—That another expedition which shall effectually dispose the Wabash and other hostile indians to peace, seems indispensible.
That the Army for the said expedition might be thus composed.

          
            Regular troops; if the same should be augmented
            1.200.
          
          
            Rangers; if the same should be adopted
            500.
          
          
            Levies; so called for the sake of distinction
            1.300.
          
          
            
            3.000.
          
        
But, if the Regulars should not be augmented, nor the Rangers adopted, then the number of Levies ought to be proportionately encreased.
That a Corps of Levies raised for the expedition whose Officers should be selected by the General Government and who

should possess a pride of arrangement and discipline would be more efficacious, and more economical, than drafting the Militia, cannot be well questioned.
It is to be observed that the engagements of four hundred and twenty of the troops on the frontiers expire during the present year, and that by the last accounts only sixty of that number had re-inlisted on the new establishment.
As the reduced pay of the late establishment has therefore discouraged the recruiting service, the idea is suggested that a bounty of eight dollars should be given to all the recruits who have or shall re-inlist for three years on the said establishment. Were Congress to authorize this bounty, the subscriber is of opinion that all the recruits required would be immediately obtained.
That the paper marked B No. 3 contains an estimate of the expence of the proposed number of Levies.
That the paper marked B No. 4 contains in one view the extraordinary expence which would be incurred by the Rangers: Levies, and other objects of the proposed expedition.
All which is humbly submitted.

H. KnoxSecretary of War

